 

Exhibit 10.20

 

NeuroOne, Inc.

14605 Woodhaven Road

Minnetonka, MN 55345

 

December 1, 2016

 

Wade Fredrickson

4825 Suburban Drive

Shorewood, MN 55331

 

Dear Wade:

 

We are pleased to offer you employment with NeuroOne, Inc., a Delaware
corporation (the “Company”). The terms of your offer are as follows:

 

Your initial position with us will be as Vice President of Market Development.
Your annualized salary will be $200,000, paid in equal bi-weekly installments in
accordance with our normal payroll procedures, and you will be eligible to
receive an annual bonus of up to 25% of your annualized salary, to be determined
by the Company’s Board of Directors in its sole discretion. During your
employment, you will be allowed to participate in the benefit programs and
arrangements that we make available to our employees, including three (3) weeks
paid vacation and sick leave, contributory and non-contributory welfare and
benefit plans, disability plans, and medical, death benefit and life insurance
plans for which you are eligible under the terms of those plans.

 

Your employment will be subject to the terms of the Company’s employee handbook
(as amended from time to tome), which will supplement this letter agreement and
is expressly incorporated by reference into this letter agreement. In addition,
your job duties, title, responsibility and reporting level, compensation and
benefits, as well as personnel policies and procedures, are subject to change.

 

Your employment is effective December 1, 2016. By signing this letter agreement,
you acknowledge and agree that your employment with the Company is “at will,”
meaning that either you or the Company are entitled to terminate your employment
at any time for any reason, with or without cause. Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express writing signed by you and the Board
of Directors of the Company.         

 

You are required, as a condition to your employment with the Company, to sign
the Company’s standard Employee Proprietary Information, Inventions Assignment
and Non-Competition Agreement in the form attached hereto as Exhibit A.

 

This letter agreement and its attachments contain all of the terms of your
employment with the Company and supersedes any prior understandings or
agreements, whether oral or written, between you and the Company.

 

This letter agreement may not be amended or modified except by an express
written agreement signed by you and a duly authorized member of the Company’s
Board of Directors. The terms of this letter agreement shall be governed by and
construed in accordance with the internal laws of the State of Minnesota,
without regard to its principles of conflicts of laws. By signing this letter
agreement you irrevocably submit to the exclusive jurisdiction of the state and
federal courts of the State of Minnesota for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this letter agreement and
the transactions contemplated hereby.  BY SIGNING THIS LETTER AGREEMENT YOU ALSO
WAIVE ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO
THIS LETTER AGREEMENT AND REPRESENT THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY
AS TO THIS WAIVER.

 

We hope that you find the foregoing terms acceptable. You may indicate your
agreement with these terms and accept this offer by signing and dating duplicate
original copies of this letter agreement and the enclosed Employee Proprietary
Information, Inventions Assignment and Non-Competition Agreement and returning
them to me. As required by law, your employment with the Company is also
contingent upon you providing legal proof of your identity and authorization to
work in the United States.

 

 1 

 

 

Sincerely,

 

Dave A. Rosa, CEO

 

ACKNOWLEDGEMENT AND ACCEPTANCE

 

I have read and accept this employment offer. By signing this letter agreement,
I represent and warrant to the Company that I am under no contractual
commitments inconsistent with my obligations to the Company. Further, in
consideration of my employment, I agree that, unless a shorter period of
limitations applies, any claim, suit, action or other proceeding arising out of
my employment or the termination of my employment, including but not limited to
claims arising under state or federal civil rights statutes, must be brought or
asserted by me within six (6) months of the event giving rise to the claim or be
forever barred. I expressly waive any longer statute or other period of
limitations to the contrary.

 

/s/ Wade Fredrickson   Dated: December 1, 2016 Wade Fredrickson    

 

 2 

 